DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed October 19, 2021, with respect to 21-41 have been fully considered and are persuasive. The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 21, 22, 24-29, 31-36, and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “when the network switch circuitry is in the operation, the network switch circuitry is to receive configuration data that defines the ternary addressable content match-action table entries for use in programming, at least in part, the processing that is to be carried out by the at least one pipeline to generate the at least one egress packet, the ternary addressable content match-action table entries comprising at least certain ternary addressable content match-action entries that indicate configurable tunnel header encapsulation operations”, when such network switch circuitry is considered within the specific structure of the device recited in claims 21, 28, and 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/DUC T DUONG/Primary Examiner, Art Unit 2467